 'Iii,theMatter Of MOSAlc TILE COMPANYandUNTIED BRICK AND CLAYWORKERS UNION OF AMERICA, LOCAL 560, AFFILIATED WITH THEA. F. of L.Case No. C-,8012.Decided February1942Jurisdiction:tilemanufacturing industry.Settlement:stipulation providing for compliance with the ActRemedial Orders:entered on stipulation.Messrs. Drexel A. SprecherandHarold Weston,for the Board.Frazierc6Giffen,byMr. F. F. FrazierandMr. J. W. Giffen,ofZanesville,Ohio, andSquire, Sanders, and Dempsey,byMr. L. L.Towell,of Cleveland, Ohio, for the respondent.Mr. Charles S. Stinson,of Ashland, Ky., andMr. H. R. Turney,of South Canton, Ohio, for the Union.-Mr. J. Benson Saks,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THECASEUpon charges duly filed by United Brick and Clay Workers Unionof America, affiliated with the American Federation of Labor, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Ninth Region (Cincin-nati, Ohio), issued its complaint, dated May 3, 1941, against MosaicTileCompany, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, accompanied bynotice of hearing, were duly served upon the respondent and theUnion.The complaint alleged in 'substance that the respondent at itsZanesville, Ohio, plant (1) interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act byinter alia (a)making disparaging and derogatory,272- MOSAIC TILE COMPANY273remarks to itsemployeesabout labor,organizations'and about theUnion in particular,(b), statingthat concertedactivity by its em-ployees and membership in the Union by its employees would result'in loss of employment and other discriminatory treatment,(c) statingto its employees that they would be preferred with respect to securityof employment and other conditions of employment if they did notloin or assist the Union and if they did not engage in other concerted activitiesrelated toself-organization,(d) statingto its em-ployees andothers that the respondent would cease or curtail theoperations of the Zanesville plant if the Union succeeded in organ-izing the employees of the Zanesville plant, or if the Union won anelection conducted by the Board,in February,1938 among the em-ployees of the Zanesville plant,(e)encouraging its employees toengage inantiunion activity and to vote against the Union in theelection conducted by the Board in February 1938, and(f) engagingin surveillance of union meetings and other union activities;(2) laidoff numerous employees on or about the dates specified and thereafterfailed and refused to reinstate them becausetheyjoined, and assistedthe Union and engaged in concerted activities for the purposes of col-lective bargaining and other mutual aid and protection;(3) laid offnumerous named employees on or about the dates appearing aftertheir respective names,and thereafter failed and refused to reinstatethem until on or about the dates appearing after their respectivenames because they joined and assisted the Union and engaged inconcerted activities for the purposes of collective bargaining andother mutual aid and protection;(4) dischargedHarvey ]Eli] 1 on orabout February,28, 1938, and thereafter failed and refused to rein-state him for the purpose of discouraging membership,in the Union.The respondent filed its answer to the complainton May 13, 1941,admitting that it was engaged in commerce at its Zanesville, Ohio,plant within the meaning of Section,2 (6) of the Act, but denyingthat it had engaged in or was engaging in any of the unfair laborpractices alleged.Thereafter,a hearing was held before a duly designated TrialExaminer of the Board, and on November 17, 1941, the Trial Ex-aaniner issued his Intermediate Report.On November 22, 1941, theBoard issued an order transferring,the case'to the Board.OnDecember 31, 1941', the respondent and counsel for the Board enteredinto a stipulation.The stipulation provides as follows:STIPULATIONA Trial Examiner of tlie,National LaborRelations Board,hereinafter called the Board having duly issued on November 17,1941, his `Intermediate Report in the above entitled matter, and 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDit being the desire of the. parties hereto to dispose of the mattersinvolved by mutual agreement and the parties hereto having thisday entered into a Settlement Agreement disposing of thematters arising under the Intermediate Report of said TrialExaminer,It is hereby stipulated and agreed by and between the MosaicTile Company, hereinafter called the respondent, and Philip G.Phillips, Regional Director for the Ninth Region of the Board,and Harold Weston and Drexel A. Sprecher, attorneys for theBoard, that :T.The respondent is an Ohio Corporation engaged in themanufacture and sale of floor and wall tile.The respondentowns and operates plants at Zanesville, Ohio, and Matawan,New Jersey, and maintains sales offices and warehouses in NewYork City,Washington, D. C., Chicago, Illinois, St. Louis,Missouri, and San Francisco and Los Angeles, California.Thisproceeding involves only the respondent's operations at Zanes-ville,Ohio, where it manufactures and sells floor and wall tile.The respondent manufactures approximately 15 per cent ofthe national production in its field.For the 6-month periodending June 30, 1940, the respondent sold manufactured prod-uctsvaluedatapproximately $876,000.Approximately 75per cent of the products manufactured by the respondent at itsZanesville plant is transported from the Zanesville plant topoints outside the State of Ohio.The respondent admits thatit is engaged in interstate commerce within the meaning ofthe Act.II.The United Brick and Clay Workers of America, Local560, affiliated with the American Federation of Labor, is alabor organization within the meaning of Section 2, Sub-division 5, of the National Labor Relations Act.III.The parties hereto agree to the Order set forth belowand waive all further hearings, procedure and rights to whichthey may be entitled under the Act or Rules and Regulations ofthe Board, including the making of findings of fact and con-clusions of law by the Board.IV. The respondent denies that it has violated any of the pro-visions of the National Labor Relations Act, but, for the pur-pose of settling and disposing of this matter in an, amicable andexpeditious manner, it is stipulated and agreed an Order maybe entered by the Board as more specifically set forth below.V. Upon the Record in the above entitled matter, includingthe pleadings, formal papers, transcript of testimony, exhibits.Intermediate. Report of the Trial Examiner, and upon thisStipulation, the Board may without further notice to the re- MOSAIC TILE COMPANY275spondent and with its consent, which is hereby expressly granted,enter its Order in the following form :ORDERUpon the basis of the foregoing findings of fact and conclu-sions of law, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent Mosaic Tile Company, and its officers,agents, successors and assigns :1.Shall not :(a)Discourage membership in the United Brick and ClayWorkers of America, Local 560, or any other labor organizationby discrimination in regard to hire or tenure of employment' or.conditions of employment;(b) In any other manner unlawfully interfere with, restrain, orcoerce its employees in the exercise of their rights as guaranteedin Section 7 of the National Labor Relations Act.2.Shall take the, following affirmative action in order toeffectuate the policies of the Act:;(a)Offer to the employees listed in Appendix A immediateand full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or otherrights and privileges and, if such offer is accepted within tendays after receipt thereof, reinstate said employees in accord-ance with the aforementioned offer.(b)Offer to Harvey Hill immediate and full reinstatement tothe position or substantially equivalent position that he occupiedimmediately prior to his promotion to foreman, without prej-udice to his seniority or other rights and privileges;(c)Make whole the employees listed in Appendices A and Bby payment to them collectively of the lump sum of $22,000, thesame to be divided and paid out by the respondent in suchamounts as may be determined and directed by the RegionalDirector, whose decision shall be binding and final, and whichsaid sum shall be the total amount which respondent shall berequired to pay by reason of the complaint as amended and allmatters involved in same.(d) Immediately post and maintain for a period of at leastsixty (60) consecutive days from the date of posting, noticesin conspicuous places throughout its Zanesville plant, statingthat the respondent will not engage in the conduct prohibitedin paragraph 1 (a) and (b) of this Order; 276DECISIONSOF NATIONALLABOR RELATIONS BOARD'the Board in writing; within ten (10) days of this Order, whatsteps the respondent has taken to comply herewith.It is further ordered that the complaint as amended be andit hereby is now dismissed insofar as it alleges that the respond-ent discriminated against Opal Caw by refusing reinstatement,discriminated against Harry Sebach by refusing him reinstate-ment, discriminated against Leo DeLong, Elmer Dunmead, Mor-risMartindale and Ambrose Wisecarver by discharging them,and insofar as it alleges that the respondent committed anyother unfair labor practice not mentioned in this order.VI. It is further stipulated and agreed by and between theparties hereto that after entering of the Order by the Board,as provided in this Stipulation, the United States Circuit Courtof Appeals for the Sixth Circuit, may, upon application by theBoard and without notice to the respondent, enter its Decreeenforcing in full the said Order of the Board, and each of theparties hereto hereby consents to the entry of such. Decree andhereby waives its right to contest the entry of any such Decreeand to receive notice of the filing of such application by theBoard.VII. All stipulations herein made are subject to the approvalof ,the National Labor Relations Board, and should the NationalLabor Relations Board fail to approve the terms and conditionscontained herein, this Stipulation and Agreement shall becomenull and void and of no effect, and the proceedings in this mattershall be in the same status as if no Stipulation had been en-tered into.VIII. All terms agreed upon are contained within this Stipu-lation and Agreement and there is no verbal 'or other agreementof any kind which varies, alters, or adds. to this Stipulation andAgreement.Lewis CawLeo DeLongElmer DunmeadFrank KehlHarold Reed' MitchellAmbrose WisecarverEdith FattierElla JadwinJosephine StroudAlfred ArnoldAPPENDIX ADorothy Thomas (Adams)Gene CosgraveClinton CohenOtto DickEmmitt Diltz .Paul Martin DrummHerbert LasureIra SmytheRobert BennettJohn GettsI MOSAIC TILE COMPANY277APPENDIX BElmer DunmeadHarvey HillMorris MartindaleThomas L. RobertsHannah HarchnanIdella HillLouise SwingleGuy HenslerEdison E. RiemenschneiderElizabeth WisecarverPaul DarstGrayson BellGlenn HowellRuth GheenPaul NearWillis McClurgWilliam HolzschuherTheodore ClarkCharles E. ShubertJambes Henry HooperCharles B. JohnsonBertha MooreRudolph BradleyRoy AtkinsonHarold CohagenClairJohnsonLouis WeidigRonald BarnesErnest WellsEva OrangeDawson RossOn February 5, 1942, the Board issued its' order approving thestipulation and making it a part of the record herein.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACT ANDCONCLUSIONS OF LAwMosaic Tile Company is an'Ohio corporation engaged in the manu-facture and sale of floor and .wall tile.The respondent owns andoperates plants in several States and maintains sales offices and.'Ware-houses in various cities.This proceeding involves only the respond-ent's operations at Zanesville,Ohio, where it manufactures and, sellsfloor and wall tile.The respondent manufactures approximately15 percent of the national production in it'sfield.For a 6-monthperiod ending June 30,1940, the respondent sold manufactured prod-ucts valued at approximately$876,000.Approximately 75 percentof the products'manufactured by the respondent at its Zanesvilleplant are transported.from the'Zanesville plant to points outside theState of Ohio.The respondent admits, and we find, that it isengagedin commerce within the meaning of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, andpursuant to Section 10 (c) of the National Labor Rela-tionsAct, theNational Labor Relations Board hereby orders that 278,,-DECISIONSOF NATIONALLABOR RELATIONS BOARDthe respondent Mosaic Tile Company, and its officers, agents, suc-cessors andassigns :1.Shall not :(a)Discourage membership in the United Brick and Clay Workersof America, Local 560, or any other labor organization by discrimina-tion in regard to hire or tenure of employment or conditions ofemployment;'(b) in any other manner unlawfully interfere with, restrain, orcoerce its employees in the exercise of their rights as guaranteed inSection 7 of the National .Labor Relations Act.2.Shall take the following affirmative action in order to effectuatethe policies of the Act :(a)Offer to the employees listed in Appendix A immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority. or other rights and priv-ileges and, if such offer is accepted within 10 days after receiptthereof, reinstate said employees in accordance with the aforemen-tioned offer;(b)Offer to Harvey Hill immediate and full reinstatement to theposition or substantially equivalent position that he occupied im-mediately prior to his promotion to foreman, without prejudice tohis seniority or other rights and privileges;(c)Make whole the employees listed in Appendices A and B bypayment to them collectively of the lump sum of $22,000, the sameto be divided and paid out by the respondent in such amounts asmay be determined and directed by the Regional Director, whosedecision shall be binding and final, and which said ,sum shall be thetotal amount which respondent shall be required to pay by reasonof the complaint as amended and all matters involved in same;(d) Immediately, post and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices in con-spicuous places throughout its Zanesville plant, stating that the.respondent will not engage in the conduct prohibited in paragraphs1 (a) and (b) of this Order;(e)Notify the Regional Director for the Ninth Region of theBoard in writing, within ten (10) days of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint as amended be and ithereby is now dismissed insofar as it alleges that the respondentdiscriminated against Opal Caw by refusing reinstatement, discrim-inated against Harry Sebach by refusing him reinstatement, dis-criminated against Leo DeLong, Elmer Dunmead, Morris Martin-dale and Ambrose Wisecarver by discharging them, and insofar asitalleges that the respondent committed any other unfair laborpractice not mentioned in this Order. MOSAIC TILE COMPANY279APPENDIX ALewis CawLeo DeLongElmer DunmeadFrank KehlHarold Reed MitchellAmbrose WisecarverEdith FattierElla JadwinJosephine StroudAlfred ArnoldDorothy Thomas (Adams)Gene CosgraveClinton CohenOtto DickEmmitt DiltzPaul Martin DrummHerbert LasureIra SmytheRobert BennettJohn GettsAPPENDIX BElmer DunmeadHarvey HillMorris MartindaleThomas L. RobertsHannah HardmanIdellaHillLouise SwingleGuy HenslerEdison E. RiemenschneiderElizabethWisecarverPaul DarstGrayson BellGlenn ,HowellRuth GheenPaul NearWillisMcClurgWilliam Holzschuher'Theodore ClarkCharles E. ShubertJames Henry HooperCharles B. JohnsonBertha MooreRudolph BradleyRoy AtkinsonHarold CohagenClair JohnsonLouisWeidigRonald BarnesErnestWellsEva OrangeDawson Rossr'